Viad Corp
Defined Contribution
Supplemental Executive Retirement Plan

Master Plan Document

Effective as of January 1, 2013

TABLE OF CONTENTS

         
Page
   
 
ARTICLE 1
ARTICLE 2
2.1
2.2
ARTICLE 3
3.1
3.2
3.3
3.4
3.5
ARTICLE 4
4.1
4.2
ARTICLE 5
5.1  
Definitions
Selection, Enrollment, Eligibility
Selection by Committee
Enrollment and Eligibility Requirements; Commencement of Participation
Company Discretionary Contribution Amounts/Supplemental Contribution
Amounts/Vesting/Crediting/Taxes
Company Discretionary Contribution Amount
Supplemental Contribution Amount
Vesting
Crediting/Debiting of Account Balances
FICA and Other Taxes
Retirement Benefit
Retirement Benefit
Payment of Retirement Benefit
Termination Benefit
Termination Benefit



  5.2   Payment of Termination Benefit  

      ARTICLE 6   Disability Benefit 6.1   Disability Benefit 6.2   Payment of
Disability Benefit ARTICLE 7   Death Benefit 7.1   Death Benefit 7.2   Payment
of Death Benefit ARTICLE 8   Beneficiary Designation 8.1   Beneficiary 8.2  
Acknowledgement 8.3   No Beneficiary Designation 8.4   Doubt as to Beneficiary
8.5   Discharge of Obligations ARTICLE 9   Termination of Plan, Amendment or
Modification 9.1   Termination of Plan 9.2   Amendment 9.3   Plan Certificate of
Participation 9.4   Effect of Payment ARTICLE 10   Administration 10.1  
Committee Duties 10.2
10.3
10.4
10.5
10.6
ARTICLE 11
11.1
ARTICLE 12
12.1
12.2
12.3
12.4
12.5
ARTICLE 13
13.1
13.2
13.3
ARTICLE 14
14.1
14.2
14.3
14.4
14.5
14.6
14.7
14.8
14.9
14.10
14.11
14.12
14.13
14.14
14.15
14.16
14.17  
Administration Upon Change In Control
Agents
Binding Effect of Decisions
Indemnity of Committee
Employer Information
Other Benefits and Agreements
Coordination with Other Benefits
Claims Procedures
Presentation of Claim
Notification of Decision
Review of a Denied Claim
Decision on Review
Legal Action
Trust
Establishment of the Trust
Interrelationship of the Plan and the Trust
Distributions From the Trust
Miscellaneous
Status of Plan
Unsecured General Creditor
Employer’s Liability
Nonassignability
Not a Contract of Employment
Furnishing Information
Terms
Captions
Governing Law
Notice
Successors
Spouse’s Interest
Validity
Incompetent
Domestic Relations Orders
Distribution in the Event of Income Inclusion Under Code Section 409A
Deduction Limitation on Benefit Payments

VIAD CORP
DEFINED CONTRIBUTION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective as of January 1, 2013

Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Viad Corp, a
Delaware corporation, and its subsidiaries, if any, that sponsor this Plan. This
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.

This Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention.

ARTICLE 1
Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:



1.1   “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of the Participant’s (a) Company
Discretionary Contribution Account balance and (b) Supplemental Contribution
Account balance. The Account Balance shall be a bookkeeping entry only and shall
be utilized solely as a device for the measurement and determination of the
amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.



1.2   “Annual Installment Method” shall mean the method used to determine the
amount of each payment due to a Participant who has elected to receive a benefit
over a period of years in accordance with the applicable provisions of the Plan.
The amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s vested benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant. The amount of the first annual
payment shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, and the amount of each subsequent
annual payment shall be calculated on or around each anniversary of such Benefit
Distribution Date. For purposes of this Plan, the right to receive a benefit
payment in annual installments shall be treated as the entitlement to a single
payment.



1.3   “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, that are entitled to receive
benefits under this Plan upon the death of a Participant.



1.4   “Beneficiary Designation Form” shall mean the form, which may be in
electronic format, established from time to time by the Committee that a
Participant completes, signs and returns to the Committee to designate one or
more Beneficiaries.



1.5   “Benefit Distribution Date” shall mean the date upon which a Participant’s
vested benefits will become eligible for distribution. Except as otherwise
provided in the Plan, a Participant’s Benefit Distribution Date shall be
determined based on the applicable event set forth in Articles 4 through 7, as
applicable.



1.6   “Board” shall mean the board of directors of the Company.



1.7   “Cause” shall mean (a) the conviction of a Participant for committing a
felony under federal law or the law of the state in which such action occurred,
(b) dishonesty in the course of fulfilling a Participant’s employment duties or
(c) willful and deliberate failure on the part of a Participant to perform his
or her employment duties in any material respect, or such other events as will
be determined by the Committee.



1.8   “Change of Control” shall mean a “Change of Control” as defined in the
2007 Viad Corp Omnibus Incentive Plan, which definition is hereby incorporated
by reference.



1.9   “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.



1.10   “Committee” shall mean the committee described in Article 10.



1.11   “Company” shall mean Viad Corp, a Delaware corporation, and any successor
to all or substantially all of the Company’s assets or business.



1.12   “Company Discretionary Contribution Account” shall mean (i) the sum of
the Participant’s Company Discretionary Contribution Amounts, plus (ii) amounts
credited or debited to the Participant’s Company Discretionary Contribution
Account in accordance with this Plan, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Company Discretionary Contribution Account.



1.13   “Company Discretionary Contribution Amount” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.1.



1.14   “Death Benefit” shall mean the benefit set forth in Article 7.



1.15   “Disability” or “Disabled” shall mean that a Participant is either
(a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Participant’s Employer. For purposes
of this Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration. A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.



1.16   “Disability Benefit” shall mean the benefit set forth in Article 6.



1.17   “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.



1.18   “Employee” shall mean a person who is an employee of an Employer.



1.19   “Employer(s)” shall be defined as follows:



  (a)   Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.



  (b)   For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:



  (i)   The entity for which the Participant performs services and with respect
to which the legally binding right to compensation deferred or contributed under
this Plan arises; and



  (ii)   All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise must be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are
under common control under Code Section 414(c).



1.20   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.



1.21   “Director” shall mean any member of the board of directors of any
Employer.



1.22   “Participant” shall mean any Employee (a) who is selected to participate
in the Plan, (b) whose executed Plan Certificate of Participation, Election Form
and Beneficiary Designation Form are accepted by the Committee, and (c) whose
Plan Certificate of Participation has not terminated.



1.23   “Plan” shall mean the Viad Corp Defined Contribution Supplemental
Executive Retirement Plan, which shall be evidenced by this instrument, as it
may be amended from time to time, and by any other documents that together with
this instrument define a Participant’s rights to amounts credited to his or her
Account Balance.



1.24   “Plan Certificate of Participation” shall mean a written certificate,
which may be in electronic format, provided to the Participant by the Employer
that evidences a Participant’s agreement to the terms of the Plan and which may
establish additional terms or conditions of Plan participation for a
Participant. Unless otherwise determined by the Committee, the most recent Plan
Certificate of Participation accepted with respect to a Participant shall
supersede any prior Plan Certificates of Participation for such Participant.
Plan Certificates of Participation may vary among Participants and may provide
additional benefits not set forth in the Plan or limit the benefits otherwise
provided under the Plan; provided, however, that any such additional benefits or
benefit limitations must be agreed to by both the Employer and the Participant.



1.25   “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.



1.26   “Retirement,” “Retire(s)” or “Retired” shall mean a Separation from
Service on or after the attainment of age 55.



1.27   “Retirement Benefit” shall mean the benefit set forth in Article 4.



1.28   “Separation from Service” shall mean a termination of services provided
by a Participant to his or her Employer, whether voluntarily or involuntarily,
other than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:



  (a)   For a Participant who provides services to an Employer as an Employee,
except as otherwise provided in part (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.



  (b)   For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in part (c) of this Section, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for such Employer, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and such Employer.



  (c)   For a Participant who provides services to an Employer as both an
Employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both as an Employee and as an independent contractor, as determined
in accordance with the provisions set forth in parts (a) and (b) of this
Section, respectively. Similarly, if a Participant either (i) ceases providing
services for an Employer as an independent contractor and begins providing
services for such Employer as an Employee, or (ii) ceases providing services for
an Employer as an Employee and begins providing services for such Employer as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services for such Employer in both capacities, as determined in accordance with
the applicable provisions set forth in parts (a) and (b) of this Section.

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.



1.29   “Specified Employee” shall mean any Participant who is determined to be a
“key employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with Treas. Reg. §1.409A-1(i). In determining whether a
Participant is a Specified Employee, the following provisions shall apply:



  (a)   The Committee’s identification of the individuals who fall within the
definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d),
(ii) any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e), and
(iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and



  (b)   Each Participant who is among the individuals identified as a “key
employee” in accordance with part (a) of this Section shall be treated as a
Specified Employee for purposes of this Plan if such Participant experiences a
Separation from Service during the 12-month period that begins on the April 1st
following the applicable identification date.



1.30   “Supplemental Contribution Account” shall mean (a) the sum of the
Participant’s Supplemental Contribution Amounts, plus (b) amounts credited or
debited to the Participant’s Supplemental Contribution Account in accordance
with this Plan, less (c) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant’s Supplemental
Contribution Account.



1.31   “Supplemental Contribution Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.2.



1.32   “Termination Benefit” shall mean the benefit set forth in Article 5.



1.33   “Trust” shall mean one or more trusts established by the Company in
accordance with Article 13.



1.34   “Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. A partial year of employment shall not be
treated as a Year of Service.

ARTICLE 2

Selection, Enrollment, Eligibility



2.1   Selection by Committee. Participation in the Plan shall be limited to a
select group of management or highly compensated Employees, as determined by the
Committee in its sole discretion. From that group, the Committee shall select,
in its sole discretion, those individuals who may actually participate in this
Plan.



2.2   Enrollment and Eligibility Requirements; Commencement of Participation.



  (a)   As a condition to participation, each selected Employee who is eligible
to participate in the Plan effective as of the first day of a Plan Year shall
complete, execute and return to the Committee a Plan Certificate of
Participation, an Election Form and a Beneficiary Designation Form prior to the
first day of such Plan Year, or such other earlier deadline as may be
established by the Committee in its sole discretion. In addition, the Committee
shall establish from time to time such other enrollment requirements as it
determines, in its sole discretion, are necessary.



  (b)   A selected Employee who first becomes eligible to participate in this
Plan after the first day of a Plan Year must complete, execute and return to the
Committee a Plan Certificate of Participation, an Election Form, and a
Beneficiary Designation Form within thirty (30) days after he or she first
becomes eligible to participate in the Plan, or within such other earlier
deadline as may be established by the Committee, in its sole discretion, in
order to participate for that Plan Year. In such event, such person’s
participation in this Plan shall not commence earlier than the date determined
by the Committee pursuant to Section 2.2(b).



  (c)   Each selected Employee who is eligible to participate in the Plan shall
commence participation in the Plan on the date that the Committee determines
that the Employee has met all enrollment requirements set forth in this Plan and
required by the Committee, including returning all required documents to the
Committee within the specified time period.



  (d)   If an Employee fails to meet all requirements contained in this Section
or otherwise established by the Committee within the period required, that
Employee shall not be eligible to participate in the Plan during such Plan Year.

ARTICLE 3
Company Discretionary Contribution Amounts/Supplemental Contribution Amounts/
Vesting/Crediting/Taxes



3.1   Company Discretionary Contribution Amount.



  (a)   For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Company Discretionary Contribution Account in accordance with
employment or other agreements entered into between the Participant and the
Employer, or in accordance with Board or Committee resolutions or other written
commitments by the Employer, which amounts shall be part of the Participant’s
Company Contribution Amount for that Plan Year. Such amounts shall be credited
on the date or dates prescribed by such agreements or commitments.



  (b)   For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any other amount it desires to any Participant’s Company
Discretionary Contribution Account under this Plan, which amount shall be part
of the Participant’s Company Discretionary Contribution Amount for that Plan
Year. The amount so credited to a Participant may be smaller or larger than the
amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive a Company Discretionary Contribution Amount for that Plan
Year. The Company Discretionary Contribution Amount described in this Section,
if any, shall be credited on a date or dates to be determined by the Committee,
in its sole discretion.



  (c)   If not otherwise specified in the Participant’s employment or other
agreement entered into between the Participant and the Employer, or in any Board
or Committee resolutions or other written commitments by the Employer, the
amount (or the method or formula for determining the amount) of a Participant’s
Company Discretionary Contribution Amount shall be set forth in writing in one
or more documents, which shall be deemed to be incorporated into this Plan in
accordance with Section 1.23, no later than the date on which such Company
Discretionary Contribution Amount is credited to the Company Discretionary
Contribution Account of the Participant.



3.2   Supplemental Contribution Amount.



  (a)   For each Plan Year, an Employer may credit a Supplemental Contribution
Amount to any Participant’s Supplemental Contribution Account under this Plan,
which amount shall be for that Participant the Supplemental Contribution Amount
for that Plan Year. The Supplemental Contribution Amount so credited to a
Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive a Supplemental
Contribution Amount for that Plan Year. The Supplemental Contribution Amount
described in this Section, if any, shall be credited on a date or dates to be
determined by the Committee, in its sole discretion.



  (b)   The amount (or the method or formula for determining the amount) of a
Participant’s Supplemental Contribution Amount shall be set forth in writing in
one or more documents, which shall be deemed to be incorporated into this Plan
in accordance with Section 1.23, no later than the date on which such
Supplemental Contribution Amount is credited to the Supplemental Contribution
Account of the Participant.



3.3   Vesting.



  (a)   A Participant shall be vested in his or her Company Discretionary
Contribution Account in accordance with the vesting schedule(s) set forth in his
or her Plan Certificate of Participation, employment agreement or any other
agreement entered into between the Participant and his or her Employer or
written commitment by the Employer. If not addressed in such agreements, a
Participant shall vest in his or her Company Discretionary Contribution Account
in accordance with the vesting schedule declared by the Committee in its sole
discretion.



  (b)   A Participant shall be vested in his or her Supplemental Contribution
Account in accordance with the vesting schedule(s) set forth in his or her Plan
Certificate of Participation, employment agreement or any other agreement
entered into between the Participant and his or her Employer. If not addressed
in such agreements, a Participant shall vest in his or her Supplemental
Contribution Account on the basis of the Participant’s Years of Service, in
accordance with the following schedule:

          Years of Service   Vested Percentage
Less than 5 years
    0 %
 
       
5 years or more
    100 %
 
       



  (c)   Notwithstanding anything to the contrary contained in this Section 3.3,
(i) in the event of a Change of Control while the Participant is employed by an
Employer, (ii) upon a Participant’s death while the Participant is employed by
an Employer, or (iii) upon a Participant’s Disability while the Participant is
employed by an Employer, a Participant’s Company Discretionary Contribution
Account and Supplemental Contribution Account shall immediately become 100%
vested (if it is not already vested in accordance with the above vesting
provisions).



  (d)   Notwithstanding subsection 3.3 above, the vesting schedule for a
Participant’s Company Discretionary Contribution Account and Supplemental
Contribution Account shall not be accelerated upon a Change of Control to the
extent that the Committee determines that such acceleration would cause the
deduction limitations of Code Section 280G to become effective. In the event
that all of a Participant’s Company Discretionary Contribution Account and/or
Supplemental Contribution Account is not vested pursuant to such a
determination, the Participant may request independent verification of the
Committee’s calculations with respect to the application of Section 280G. In
such case, the Committee must provide to the Participant within 90 days of such
a request an opinion from a nationally recognized accounting firm selected by
the Participant (the “Accounting Firm”). The opinion shall state the Accounting
Firm’s opinion that any limitation in the vested percentage hereunder is
necessary to avoid the limits of Section 280G and contain supporting
calculations. The cost of such opinion shall be paid for by the Company.



  (e)   Section 3.3 shall not prevent the acceleration of the vesting schedule
applicable to a Participant’s Company Discretionary Contribution Account and/or
Supplemental Contribution Account if such Participant is entitled to a
“gross-up” payment, to eliminate the effect of the Code Section 4999 excise tax,
pursuant to his or her employment agreement or other agreement entered into
between such Participant and the Employer.



3.4   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:



  (a)   Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Committee, in its sole discretion, which are
based on certain mutual funds (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund. Each such action will take effect no earlier than the
first day of the first month that begins at least 30 days after the day on which
the Committee gives Participants advance written notice of such change.



  (b)   Election of Measurement Funds. A Participant, in connection with his or
her initial enrollment in the Plan in accordance with Article 2 above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.4(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding the foregoing, the Committee, in its
sole discretion, may impose limitations on the frequency with which one or more
of the Measurement Funds elected in accordance with this Section 3.4(b) may be
added or deleted by such Participant; furthermore, the Committee, in its sole
discretion, may impose limitations on the frequency with which the Participant
may change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund.



  (c)   Proportionate Allocation. In making any election described in Section
3.4(b) above, the Participant shall specify on the Election Form, in increments
of one percent (1%), the percentage of his or her Account Balance or Measurement
Fund, as applicable, to be allocated/reallocated.



  (d)   Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.



  (e)   No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.



3.5   FICA and Other Taxes.



  (a)   Company Discretionary Contribution Accounts and Supplemental
Contribution Accounts. When a Participant becomes vested in a portion of his or
her Company Discretionary Contribution Account and/or Supplemental Contribution
Account, the Participant’s Employer(s) shall withhold from the Participant’s
wages or other compensation due from the Employer(s), in a manner determined by
the Employer(s), the Participant’s share of FICA and other employment taxes on
such amounts. If necessary, the Committee may reduce the vested portion of the
Participant’s Company Discretionary Contribution Account and/or Supplemental
Contribution Account, as applicable, in order to comply with this Section 3.5.



  (b)   Distributions. The Participant’s Employer(s), or the trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

ARTICLE 4
Retirement Benefit



4.1   Retirement Benefit. If a Participant experiences a Separation from Service
that qualifies as a Retirement, the Participant shall be eligible to receive his
or her vested Account Balance in either a lump sum or annual installment
payments, as elected by the Participant in accordance with Section 4.2 (the
“Retirement Benefit”). A Participant’s Retirement Benefit shall be calculated as
of the close of business on or around the applicable Benefit Distribution Date
for such benefit, which shall be (i) the first day after the end of the 6-month
period immediately following the date on which the Participant experiences such
Separation from Service if the Participant is a Specified Employee, and (ii) for
all other Participants, the date on which the Participant experiences a
Separation from Service; provided, however, if a Participant changes the form of
distribution for the Retirement Benefit in accordance with Section 4.2(b), the
Benefit Distribution Date for the Retirement Benefit shall be determined in
accordance with Section 4.2(b). If a Participant experiences a Separation from
Service that is involuntary and without Cause anytime within 3 years of a Change
of Control, then his or her vested Account Balance that is distributed in
accordance with this Section 4.1 shall include any Company Discretionary
Contribution Amount that would have been credited to his or her Company
Discretionary Contribution Account had he or she continued to be employed by the
Employer through the earlier of (a) age 60 or (b) the third anniversary of the
date of his or her Separation from Service.



4.2   Payment of Retirement Benefit.



  (a)   A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Retirement Benefit in a lump sum or pursuant to an Annual Installment Method of
up to 20 years. If a Participant does not make any election with respect to the
payment of the Retirement Benefit, then such Participant shall be deemed to have
elected to receive the Retirement Benefit in a lump sum.



  (b)   A Participant may change the form of payment for the Retirement Benefit
by submitting an Election Form to the Committee in accordance with the following
criteria:



  (i)   The election shall not take effect until at least 12 months after the
date on which the election is made;



  (ii)   The new Benefit Distribution Date for the Participant’s Retirement
Benefit shall be 5 years after the Benefit Distribution Date that would
otherwise have been applicable to such benefit; and



  (iii)   The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to the Participant’s
Retirement Benefit.

For purposes of applying the provisions of this Section 4.2(b), a Participant’s
election to change the form of payment for the Retirement Benefit shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become irrevocable no later than the date that is
12 months prior to the Benefit Distribution Date that would otherwise have been
applicable to the Participant’s Retirement Benefit. Subject to the requirements
of this Section 4.2(b), the Election Form most recently accepted by the
Committee that has become effective shall govern the form of payout of the
Participant’s Retirement Benefit.



  (c)   The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date. Remaining installments, if any, shall be paid no later than 60 days after
each anniversary of the Participant’s Benefit Distribution Date.

ARTICLE 5
Termination Benefit



5.1   Termination Benefit. If a Participant experiences a Separation from
Service that does not qualify as a Retirement, the Participant shall receive his
or her vested Account Balance in either a lump sum payment or annual installment
payments, as elected by the Participant in accordance with Section 5.2 (the
“Termination Benefit”). A Participant’s Termination Benefit shall be calculated
as of the close of business on or around the applicable Benefit Distribution
Date for such benefit, which shall be (i) the first day after the end of the
6-month period immediately following the date on which the Participant
experiences such Separation from Service if the Participant is a Specified
Employee, and (ii) for all other Participants, the date on which the Participant
experiences a Separation from Service; provided, however, if a Participant
changes the form of distribution for the Termination Benefit in accordance with
Section 5.2(b), the Benefit Distribution Date for the Termination Benefit shall
be determined in accordance with Section 5.2(b). If a Participant experiences a
Separation from Service that is involuntary and without Cause anytime within 3
years of a Change of Control, then his or her vested Account Balance that is
distributed in accordance with this Section 5.1 shall include any Company
Discretionary Contribution Amount that would have been credited to his or her
Company Discretionary Contribution Account had he or she continued to be
employed by the Employer through the earlier of (a) age 60 or (b) the third
anniversary of the date of his or her Separation from Service.



5.2   Payment of Termination Benefit.



  (a)   A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Termination Benefit in a lump sum or pursuant to an Annual Installment Method of
up to 20 years. If a Participant does not make any election with respect to the
payment of the Termination Benefit, then such Participant shall be deemed to
have elected to receive the Termination Benefit in a lump sum.



  (b)   A Participant may change the form of payment for the Termination Benefit
by submitting an Election Form to the Committee in accordance with the following
criteria:



  (i)   The election shall not take effect until at least 12 months after the
date on which the election is made;



  (ii)   The new Benefit Distribution Date for the Participant’s Termination
Benefit shall be 5 years after the Benefit Distribution Date that would
otherwise have been applicable to such benefit; and



  (iii)   The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to the Participant’s
Termination Benefit.

For purposes of applying the provisions of this Section 5.2(b), a Participant’s
election to change the form of payment for the Termination Benefit shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become irrevocable no later than the date that is
12 months prior to the Benefit Distribution Date that would otherwise have been
applicable to the Participant’s Retirement Benefit. Subject to the requirements
of this Section 5.2(b), the Election Form most recently accepted by the
Committee that has become effective shall govern the form of payout of the
Participant’s Termination Benefit.



  (c)   The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date. Remaining installments, if any, shall be paid no later than 60 days after
each anniversary of the Participant’s Benefit Distribution Date

ARTICLE 6
Disability Benefit



6.1   Disability Benefit. If a Participant becomes Disabled prior to the
occurrence of a distribution event described in Articles 4, 5 or 7, as
applicable, the Participant shall receive his or her vested Account Balance in
the form of a lump sum payment (the “Disability Benefit”). The Disability
Benefit shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date for such benefit, which shall be the
date on which the Participant becomes Disabled.



6.2   Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant no later than 60 days after the Participant’s Benefit Distribution
Date.

ARTICLE 7
Death Benefit



7.1   Death Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant’s
Beneficiary(ies) shall receive the Participant’s unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”). The Death Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the date of the Participant’s death.



7.2   Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) no later than 60 days after the Participant’s
Benefit Distribution Date.

ARTICLE 8
Beneficiary Designation



8.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.



8.2   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.



8.3   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.



8.4   Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.



8.5   Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Certificate of Participation shall terminate upon
such full payment of benefits.

ARTICLE 9
Termination of Plan, Amendment or Modification



9.1   Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to terminate the
Plan with respect to all of its Participants. In the event of a Plan termination
the affected Participants shall no longer be eligible to receive new Company
contributions. However, after the Plan termination the Account Balances of such
Participants shall continue to be credited or debited to such Participants’
Account Balances pursuant to Section 3.4. The Measurement Funds available to
Participants following the termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Plan termination is effective. In addition,
following a Plan termination, Participant Account Balances shall remain in the
Plan and shall not be distributed until such amounts become eligible for
distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by Treas. Reg.
§1.409A-3(j)(4)(ix), the Employer may provide that upon termination of the Plan,
all Account Balances of the Participants shall be distributed, subject to and in
accordance with any rules established by such Employer deemed necessary to
comply with the applicable requirements and limitations of Treas. Reg.
§1.409A-3(j)(4)(ix).



9.2   Amendment. Any Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer. Notwithstanding the foregoing,
(i) no amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 9.2
or Section 10.2 of the Plan shall be effective.



9.3   Plan Certificate of Participation. Despite the provisions of Sections 9.1
and 9.1, if a Participant’s Plan Certificate of Participation contains benefits
or limitations that are not in this Plan document, the Employer may only amend
or terminate such provisions with the written consent of the Participant.



9.4   Effect of Payment. The full payment of the Participant’s vested Account
Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Certificate of
Participation shall terminate.

ARTICLE 10
Administration



10.1   Committee Duties. Except as otherwise provided in this Article 10, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (b) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.



10.2   Administration Upon Change Of Control. Within 120 days following a Change
of Control, the individuals who comprised the Committee immediately prior to the
Change of Control (whether or not such individuals are members of the Committee
following the Change of Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
“Administrator”) to perform any or all of the Committee’s duties described in
Section 10.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (a) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (b) the Administrator
may only be terminated with the written consent of the majority of Participants
with an Account Balance in the Plan as of the date of such proposed termination.



10.3   Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.



10.4   Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.



10.5   Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.



10.6   Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the termination of employment,
Separation from Service, Disability or death of its Participants, and such other
pertinent information as the Committee or Administrator may reasonably require.

ARTICLE 11
Other Benefits and Agreements



11.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 12
Claims Procedures



12.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.



12.2   Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90 day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination. The Committee shall notify the Claimant in
writing:



  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or



  (b)   that the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:



  (i)   the specific reason(s) for the denial of the claim, or any part of it;



  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;



  (iii)   a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;



  (iv)   an explanation of the claim review procedure set forth in Section 12.3
below; and



  (v)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.



12.3   Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):



  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;



  (b)   may submit written comments or other documents; and/or



  (c)   may request a hearing, which the Committee, in its sole discretion, may
grant.



12.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:



  (a)   specific reasons for the decision;



  (b)   specific reference(s) to the pertinent Plan provisions upon which the
decision was based;



  (c)   a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and



  (d)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).



12.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 12 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 13
Trust



13.1   Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan (the “Trust”).



13.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Certificate of Participation shall govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust shall govern the rights of the Employers, Participants and the creditors
of the Employers to the assets transferred to the Trust. Each Employer shall at
all times remain liable to carry out its obligations under the Plan.



13.3   Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 14
Miscellaneous



14.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.



14.2   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.



14.3   Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Certificate of Participation, as
entered into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Certificate of Participation.



14.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.



14.5   Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
in any capacity, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.



14.6   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.



14.7   Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.



14.8   Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.



14.9   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflicts of laws principles.



14.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 
Viad Corp
 
Attn: Chief Human Resources Officer
 
1850 North Central Avenue, Suite 1900
 
Phoenix, AZ 85004-4565
 

With a copy to:

 
Viad Corp
 
Attn: General Counsel & Secretary
 
1850 North Central Avenue, Suite 1900
 
Phoenix, AZ 85004-4565
 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.



14.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.



14.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.



14.13   Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.



14.14   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.



14.15   Domestic Relations Orders. If necessary to comply with a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan, the Committee shall have
the right to immediately distribute the spouse’s or former spouse’s interest in
the Participant’s benefits under the Plan to such spouse or former spouse.



14.16   Distribution in the Event of Income Inclusion Under Code Section 409A.
If any portion of a Participant’s Account Balance under this Plan is required to
be included in income by the Participant prior to receipt due to a failure of
this Plan to comply with the requirements of Code Section 409A and related
Treasury Regulations, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the lesser of (a) the
portion of his or her Account Balance required to be included in income as a
result of the failure of the Plan to comply with the requirements of Code
Section 409A and related Treasury Regulations, or (b) the unpaid vested Account
Balance.



14.17   Deduction Limitation on Benefit Payments. If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be
delayed as deemed necessary to ensure that the entire amount of any distribution
from this Plan is deductible. Any amounts for which distribution is delayed
pursuant to this Section shall continue to be credited/debited with additional
amounts in accordance with Section 3.4. The delayed amounts (and any amounts
credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m). In the
event that such date is determined to be after a Participant’s Separation from
Service and the Participant to whom the payment relates is determined to be a
Specified Employee, then to the extent deemed necessary to comply with Treas.
Reg. §1.409A-3(i)(2), the delayed payment shall not be made before the end of
the six-month period following such Participant’s Separation from Service.

IN WITNESS WHEREOF, the Company has signed this Plan as of March 4, 2013.

“Company”
Viad Corp,
a Delaware corporation

By: /s/ David C. Robertson
David C. Robertson
Chief Human Resources Officer


